Case: 13-20626      Document: 00512713836         Page: 1    Date Filed: 07/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 13-20626                                    FILED
                                  Summary Calendar                              July 28, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JULIO CESAR GUZMAN-AVILA, Also Known as Jose Lee Garza,
Also Known as Julian Lee Garza, Also Known as Julio Cesar Guzman,
Also Known as Julio Lee Guzman, Also Known as Eduardo Guzman,
Also Known as Julio Cesar Guzman Avila,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:13-CR-278-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20626      Document: 00512713836   Page: 2   Date Filed: 07/28/2014


                                 No. 13-20626

      The Federal Public Defender appointed to represent Julio Guzman-Avila
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Guzman-Avila has filed a motion for reconsideration,
which we construe as a motion for leave to file a response to counsel’s Anders
motion and brief. The motion is GRANTED.
      The record is not sufficiently developed to allow us to make a fair evalu-
ation of Guzman-Avila’s claim of ineffective assistance of counsel; we therefore
decline to consider that claim on direct review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014), petition for cert. filed (June 4, 2014)
(No. 13-10484). We have reviewed counsel’s brief, relevant portions of the
record reflected therein, and Guzman-Avila’s response. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                       2